Citation Nr: 1455545	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  12-14 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a left foot disorder.

4. Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2011 and June 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

In January 2013, the Veteran testified before the undersigned Acting Veterans Law Judge, via videoconferencing (Videoconference hearing). A transcript has been procured and is of record. 

With respect to the issue of service connection for a back disorder, the Veteran submitted a timely Notice of Disagreement (NOD) in August 2011 to the June 2011 rating decision that denied that claim. However, the Agency of Original Jurisdiction (AOJ) has not issued a Statement of the Case (SOC) and the claim must be remanded to the AOJ for issuance of an SOC. 38 C.F.R. §19.9(c) (2014); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

The issue of service connection for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1. The Veteran did not experience chronic bilateral hearing loss symptomatology during service.

2. The Veteran did not experience continuous bilateral hearing loss disorder symptomatology since discharge from service.

3. The Veteran did not experience bilateral hearing loss disorder symptomatology manifested to a compensable level within one year of discharge from service.

4. The Veteran's current bilateral hearing loss disorder is not related to service or any incident of service. 

5. Resolving all reasonable doubt in the Veteran's favor, the Veteran's currently diagnosed tinnitus disorder was incurred during service.

6. The Veteran's currently diagnosed left foot disorder, specifically pes cavus, existed prior to military service and was not permanently worsened beyond its natural progression during service.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).

2. The criteria for entitlement to service connection for tinnitus have been met. 
38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

3. The criteria to entitlement to service connection for a left foot disorder have not been met. 38 U.S.C.A. §§ 1101, 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issues under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2014); see also 38 C.F.R. § 19.7 (2014) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 




Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

After the claims were received, the RO advised the Veteran by letter of the elements of service connection, and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims. The duty to notify is satisfied. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service, VA, and private treatment records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). As will be explained below, in a September 2010 VA audiology examination report, a VA examiner opined that the Veteran's current bilateral hearing loss was less likely than not related to service or any incident of service, to include in-service acoustic trauma. In an April 2011 written statement, the Veteran suggested that the September 2010 VA examination report was inadequate because the findings were inconsistent with statements told to him by the examiner. Specifically, the Veteran stated that the examiner told him that his right side hearing loss was consistent with his in-service noise exposure. Subsequently, in a May 2011 VA medical examination report, a VA examiner opined that the Veteran's claimed left foot disorder, diagnosed as pes cavus, existed prior to military service and was not permanently worsened beyond its natural progression during service. In an August 2011 written statement, the Veteran suggested that the May 2011 VA examiner's opinion was inadequate because she "discounted" his reports of an in-service foot injury. 

A long line of cases indicates that "there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties." Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (quoting United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15, 71 (1926)). The September 2010 and May 2011 VA examination reports appear complete on its face, showing the results of appropriate examinations, to include audiology findings and X-ray reports. The Board notes that the examiners reported reviewing the claims file and provided opinions based on the entirety of the evidence. Therefore, the Veteran's statements, suggesting that the examination reports were inadequate, are insufficient to overcome the presumption of regularity. See id.; see also Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence). Appropriate VA medical inquiry was accomplished, and the VA medical examination reports are factually informed, medically competent, and responsive to the issues under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran testified at a Videoconference hearing before the undersigned Acting Veterans Law Judge. The hearing was adequate as the Acting Veterans Law Judge explained the issues and identified possible sources of evidence that may have been overlooked. 38 C.F.R. 3.103(c)(2) (2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Service Connection

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253. The Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic, such as sensorineural hearing loss, by 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active duty. See 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309. This presumption is rebuttable by probative evidence to the contrary.

Those persons entering military service are presumed to be in sound physical and mental condition, except for those disorders, diseases, or other "infirmities" that are noted on their service entrance physical examination. 38 U.S.C.A. §§ 1111, 1132 (West 2014). For those disorders that preexisted service and were worsened or "aggravated" during such service, a veteran may obtain service connection. 
38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1153 (West 2014). A preexisting disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is clear and unmistakable (obvious and manifest) evidence that the increase in disability is due to the natural progress of the disability or disease. Aggravation of a preexisting condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b). See Falzone v. Brown, 8 Vet. App. 398 (1995) (holding that the presumption of aggravation created by § 3.306 applies only if there is an increase in severity during service).

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles, and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The standard of proof to be applied in decisions on claims for service connection is set forth in 38 U.S.C.A. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 
38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert, 1 Vet. App. at 49. The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has considered all evidence of record as it bears on the issues before it. See 38 U.S.C.A. § 7104(a) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case"). 

Bilateral Hearing Loss

Impaired hearing constitutes a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. The threshold for normal hearing is from 0 to 20 dB; higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993). The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be considered a disability eligible for service connection. Id. at 159.

Reviewing the evidence, in a March 1968 service enlistment examination report, a service examiner noted that the Veteran's auditory thresholds were all within normal range. The service treatment records contain no notation indicating treatment or diagnosis for in-service hearing loss. In a February 1970 service discharge examination report, a service examiner reported that the Veteran's hearing was normal based on the results of a "whisper test."

In a May 2010 private treatment record, the Veteran reported experiencing constant hearing loss symptomatology over the previous six months. In a contemporaneous audiology examination, a private examiner reported normal hearing sloping to a moderate sensorineural hearing loss in the left ear and mild sloping to moderately severe sensorineural hearing loss in the right. 

In a September 2010 VA medical examination report, the Veteran reported experiencing difficulty understanding speech in background noise, especially when the speaker was on his right side. The Veteran reported experiencing noise during in-service combat situations, involving artillery fire, mortars, and multiple explosions. The Veteran recalled one such explosion during which a shell detonated approximately 15 feet behind him to the right. The Veteran stated that, after these explosions, he experienced a temporary reduction in his hearing. The Veteran indicated that, after service, he worked as an excavator until retirement. The Veteran reported using hearing protection faithfully while working. The Veteran indicated that he also experienced recreational noise exposure while woodworking, but always wore hearing protection.

After testing, the VA examiner found normal hearing sloping to a moderate sensorineural hearing loss in the right ear and normal hearing sloping to a mild sensorineural hearing loss in the left ear. 

After interviewing the Veteran, reviewing the claims file, and performing the examination, the VA examiner opined that the Veteran's bilateral hearing loss was less likely than not related to service. In explaining this opinion, the VA examiner wrote that the Veteran's left ear hearing loss was "barely/just at levels considered disabling" for VA purposes, even after "40 years of running heavy equipment in occupation." The examiner stated that, if the Veteran's hearing was even slightly better at separation, it would not have been at levels considered disabling per VA criteria. The examiner noted that there was no objective evidence of complaints at any time close to the Veteran's discharge. The examiner also indicated that the "pattern of asymmetry from 500-6k Hz is not typical of noise-induced asymmetry." 

The Board finds that the preponderance of the evidence weighs against the Veteran's claim for service connection.

Initially, the Board finds that the Veteran did not experience chronic bilateral hearing loss symptomatology during service. The service treatment records contain no notation indicating complaint, diagnosis, or treatment for hearing loss symptomatology during service. In his lay statements, the Veteran has indicated that he experienced some temporary, but not chronic, loss of hearing during service. Therefore, the preponderance of the evidence weighs against a finding of chronic in-service hearing loss symptomatology. 

The Board finds that the Veteran did not experience continuous bilateral hearing loss disorder symptomatology since discharge from service, or bilateral hearing loss disorder symptomatology manifested to a compensable level within one year of discharge from service. The treatment records do not contain any report of post-service hearing loss symptomatology until May 2010, approximately 40 years after the Veteran's discharge from service. In his lay statements, the Veteran reported experiencing some temporary loss of hearing during service, but did not report experiencing continuous hearing loss since discharge from service, or symptomatology manifested to a compensable level within one year of discharge from service.

Finally, the Board finds that the Veteran's current bilateral hearing loss disorder is not related to service or any incident of service. As a combat veteran, the Veteran experienced in-service acoustic trauma, as stated in his lay accounts. The Veteran has a currently diagnosed bilateral hearing loss disorder. Yet, the record does not contain sufficient evidence of a nexus between the current hearing loss disorder and the Veteran's in-service acoustic trauma.

In the September 2010 VA medical examination report, the VA examiner stated that the Veteran's current left ear hearing levels barely met the minimum standards required to be considered for a hearing loss disability under 38 C.F.R. § 3.385. The examiner also reported that the objective medical record contained no record of complaints of hearing loss symptomatology at any time close to the Veteran's discharge. The Board notes that the evidence regarding the left ear is hardly dispositive as to the Veteran's claim for right ear hearing loss. Moreover, service connection for hearing loss would not be precluded even if the Veteran's hearing was within normal limits on audiometric testing at separation from service, if the other evidence of record demonstrated a relationship between the Veteran's service and his current disability. See Hensley, 5 Vet. App. at 157. However, in reviewing the Veteran's bilateral hearing levels, the VA examiner noted that the "pattern of asymmetry from 500-6k Hz is not typical of noise-induced asymmetry." As the Veteran claims that his hearing loss was due to noise-induced in-service acoustic trauma, the examiner's findings regarding the patterns of asymmetry are probative evidence weighing against the Veteran's claim for service connection.

The Board has considered the Veteran's contentions that his current hearing loss is related to service. However, the Board finds that the September 2010 VA examiner's findings, based on the record and the examiner's expertise, have greater probative value in this matter than the Veteran's lay statements. Buchanan, 
451 F.3d at 1331. As there is no other probative evidence suggesting a nexus between the Veteran's hearing loss disorder and service, the claim must be denied. 

The preponderance of the evidence weighs against the Veteran's claim. The benefit-of-the-doubt rule does not apply and entitlement to service connection is denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2014); Gilbert, at 55. 

Tinnitus

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303 (2007). The presence of tinnitus is readily identifiable by its features and, thus, is capable of lay observation by the Veteran. Charles v. Principi, 16 Vet. App. 370, 374-75 (2002). The Veteran has presented credible lay testimony indicating that he has experienced tinnitus disorder symptomatology since being exposed to artillery fire during service. Specifically, in the September 2010 VA medical examination report, the Veteran reported experiencing ringing in his ears since experiencing in-service acoustic trauma. The Veteran has a currently diagnosed tinnitus disorder. The Board finds that there is equipoise in the evidence (positive - the Veteran's credible lay reports of current tinnitus disorder onset during service vs. negative - September 2010 VA examiner's opinion) as it relates to whether the Veteran's tinnitus is causally related to his military service. The criteria for service connection have been met. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. 
§ 3.303(a).  

Left Foot Disorder

The Veteran essentially contends that he has a left foot disorder resulting from an in-service foot injury. The Board finds that the preponderance of the evidence weighs against the Veteran's claim for service connection.

In a March 1968 service enlistment medical examination report, a service examiner noted pes cavus of the feet. The subsequent service treatment records contain no notation indicating diagnosis or treatment for a foot disorder. In a February 1970 service discharge examination report, a service examiner noted finding no abnormality of the feet except for a jungle rot scar on the left foot. 

The post-service treatment records contain no notation indicating diagnosis or treatment for a left foot disorder. 

In an August 2010 lay statement, the Veteran indicated that he injured his left foot during service "when I hit a hidden object at night in the field." The Veteran stated that his "foot will go numb and I do have a lump on the top of my foot that is easily aggravated that causes pain and a loss of ability." The Veteran wrote that he had not filed a claim for service connection for a left foot disorder previously because "I was seen in the field and would not go on sick call as I did not want to leave the field."

In an August 2010 lay statement, a former medical corpsman reported serving with the Veteran. The corpsman indicated that the Veteran was "treated for a foot injury that happened on mountain maneuvers during the monsoon rains." He stated that the Veteran's "left foot was injured by a sharp rock resulting in swelling and the boot had to be cut off his foot." He reported that the "injury was a puncture and loss of skin from the top of the foot." The corpsman stated that the Veteran recently had "talked about his foot injury which still has a noticeable bump on the top of his left foot, and is quite painful if accidentally hit." 

In a December 2010 statement, the Veteran wrote that he had "a malformed foot that when I bump the protrusion my foot goes numb." The Veteran stated that he had not sought help for the condition as nothing could be done and that he believed that it was a "malunion."

In a May 2011 VA medical examination report, the Veteran stated that he, during a monsoon, "hit an overhanging rock with the left foot." He indicated that the foot became severely swollen and that his corpsman had to cut his boot off the next day due to the swelling. The Veteran stated that he lost a "chunk of skin" due to that injury. The Veteran reported developing jungle rot as a consequence which eventually healed. The Veteran indicated that the lump remained after that injury. The Veteran stated that he experienced foot pain and numbness in his toes due to the injury, which could be alleviated partially be removing his shoe and getting off his feet. 

Upon examination, the VA examiner noted a bony prominence at the top of both feet, slightly greater on the left compared to the right, and bilateral pes cavus. The examiner noted finding no scar on the left foot. In reviewing foot X-rays, the VA examiner noted bilateral high arches, and evidence of an old insertional injury of the right foot, but no evidence of an acute injury. After the examination, the VA examiner diagnosed bilateral pes cavus, appearing more prominent on the left, and no radiological evidence of a bony injury to the left foot. The VA examiner noted that the condition was congenital and that the record contained no indication that it had been worsened by service.

Having reviewed the evidence, the VA examiner opined that the Veteran's left foot disorder, diagnosed as pes cavus, was less likely caused or aggravated by service than not related to service. The examiner stated that the service treatment records contained no notation indicating any foot injury. The examiner noted reviewing the lay statements, to include that from the corpsman, but commented that such statements were not medically verifiable evidence. The examiner also indicated that the X-rays did not show any evidence of an old trauma to the left foot and the examination showed no evidence of a scar resulting from a left foot injury.  

The Board finds that the preponderance of the evidence weighs against the Veteran's claim for service connection. 

The Veteran has been diagnosed with a current left foot disorder, specifically pes cavus. Since pes cavus was noted upon the March 1968 service enlistment examination report, the Veteran is not entitled to the presumption of soundness. Thus, the central issue in the case is whether a preexisting pes cavus disorder was aggravated by service. See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). 

The Veteran essentially contends that he somehow aggravated his pes cavus when he hit a sharp rock with the top of his foot during service. Both the Veteran and the corpsman described how the Veteran experienced a swelling of the foot and a loss of skin after the incident. In the May 2011 VA medical examination report, the VA examiner noted finding a bony prominence on the top of the left foot, but no evidence of a scar or any skin loss. In reviewing the X-rays, the examiner found that the Veteran's foot condition, to include the bony prominence, was the product of the preexisting pes cavus. The VA examiner specifically noted finding no evidence of residuals of an in-service injury, as described by the Veteran, and no evidence of in-service aggravation of the pre-existing condition. 

The Veteran has contended that he developed a jungle rot disorder in the left foot during service. In the February 1970 service discharge examination report, a service examiner noted that the Veteran had a scar on his left foot related to jungle rot. While the service examiner's finding would tend to corroborate the Veteran's claim, the record contains no notation indicating post-service treatment or diagnosis for jungle rot. In the May 2011 VA medical examination report, the VA examiner specifically reported examining the Veteran, and finding no scar or any other evidence of jungle rot residuals on the Veteran's foot. 

The Board has considered the Veteran's contentions regarding his claim. The Board notes that both the Veteran and the medical corpsman supplied seemingly credible accounts of an in-service foot injury. In the May 2011 VA medical examination report, the VA examiner stated that the corpsman's account was "not medically verifiable evidence." Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan, at 1336 (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). Also, as the corpsman had medical training, he has a degree of medical expertise that must be taken into account when weighing his statements. Yet, as the May 2011 VA examiner found no current physical or X-ray evidence of residuals of a previous left foot injury, the examiner correctly indicated that the corpsman's description of a 40-year-old foot injury could not be verified by the current findings. The Board finds that the May 2011 VA examiner's findings, based on a thorough examination and the examiner's expertise, have great probative value in this matter. Buchanan, 451 F.3d at 1331. As the probative evidence does not indicate that the Veteran's diagnosed pes cavus was permanently aggravated beyond its normal progression during service, the claim must be denied. 

The preponderance of the evidence weighs against the Veteran's claim. The benefit-of-the-doubt rule does not apply and entitlement to service connection is denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, at 55. 


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is granted.

Service connection for a left foot disorder is denied. 


REMAND

Accordingly, the issue of service connection for a back disorder is REMANDED for the following action:

Issue the Veteran and his representative an SOC on the issue of entitlement to service connection for a back disorder. The Veteran should also be advised that, for the Board to have jurisdiction in that matter, he must file a timely substantive appeal responding to the SOC. Should the Veteran or his representative submit a timely substantive appeal, the matter should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


